Beasley, Judge,
concurring specially.
I fully concur in Division 2 but concur in Division 1 upon a different basis than is set forth therein.
USCR 8.4 separates the published trial calendar cases into two categories, insofar as readiness and appearance for trial are concerned. The first sentence relates to the first 5 cases, regarding which parties and counsel must appear (and be ready) on the published date unless the assigned judge directs otherwise. Plaintiff’s case was 25th on the published calendar so was not in this category. Moreover, the mailed notice was from the court clerk and not from the assigned judge. It was sent when the calendar was published and operated as a personalized back-up of the published calendar but is not required by the rule.
The second sentence relates to cases other than the first 5 and so applies to plaintiff’s case. The parties and counsel in them are to be present and ready also, unless either of the arrangements described in subsections (A) and (B) are made by counsel with the calendar clerk. (The statement in Fulton v. State of Ga., 183 Ga. App. 570, 572 (359 SE2d 726) (1987) that the rule “requires the presence only of the first five cases on the published calendar” is misleading if taken out of context.)
There is no indication in the record that either of the two alternatives to ready appearance was followed. Consequently, plaintiff and its counsel were obliged to appear. Being ready but absent without leave was insufficient, and dismissal pursuant to USCR 14 was authorized.
*327Decided September 8, 1988.
Whitner K. Livingston, for appellant.
G. Phillip Bramlett, W. Alan Jordan, for appellee.